Appellant urges the insufficiency of the testimony to corroborate that of the accomplice Autrey. We have again reviewed carefully the testimony in view of the extreme penalty given appellant by the jury. The only test of corroboration, under our practice, is whether the facts and circumstances, independent of the testimony of the accomplice, tend to connect this particular accused with the commission of the crime charged. But one answer to this query seems possible under the testimony. A witness testified that on the night before the killing this appellant and two others wanted him (witness) to go with them and rob deceased. The same witness further testified that on the night of the killing and near midnight he saw the same three parties who had been discussing the robbery of deceased, at the same colored restaurant where he had talked the matter over with them the night before; he having declined to take part in the robbery. Another witness testified that at about midnight he saw appellant with another standing immediately in front of the little store of deceased. The accomplice witness, who was keeping watch while the two others perpetrated the robbery, testified that after appellant went into the store of deceased he saw appellant and the other man struggling with deceased in front of the *Page 290 
store and heard deceased call for help. A state witness who lived immediately across the street from said store testified that he was aroused by hearing deceased call for help, and that he went over to the store and found deceased nearby with an ice pick thrust through his heart. These are not all but merely some of the corroborative facts. There seems no doubt but that they tend to connect appellant with the crime charged. We find nothing in any other contention made in the motion, which would seem to call for discussion.
The motion for rehearing is overruled.
Overruled.